DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed on 03/14/2022 has been received and fully considered.
3.	Claims 1-20 are pending and presented for examination.
Response to Arguments
4.	Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. Regarding Applicant’s assertions that: “…, neither Mestha nor Baone, whether considered alone and/or in combination, show a method to generate a power system load model of a power system, the method comprising: identifying a parameter subset A from a knowledge-based approach; (a) identifying the parameter subset B based on a special grid event type based on the power grid disturbance data, and (b) at least partially in response to identifying the parameter subsets A and B, selectively determining a final parameter subset based on parameter subsets A and B using a decision-making approach, such as is recited in claim 1, as presently amended.”, the Examiner respectfully disagrees and asserts that Mestha et al. does provides for identifying a parameter subset A from a knowledge-based approach (see para 55-56, the real-time components may include, pre-processing 752  that receives raw sensor data and generates processed sensor data. A feature extraction unit 760 (e.g., associated with feature engineering for vector knowledge based shallow/deep learning and/or a feature augmenter for engineered and/or dynamic system feature vector functions) may receive the processed sensor data and provide information to a decision processor 782 of an anomaly decision and event assessment unit 780. [0056] In real-time, raw sensor data may be obtained from traditional power system sensors like Remote Terminal Units (“RTUs”), Digital Fault Recorders (“DFRs”), and modern sensors like transmission and distribution Phasor Measurement Units (“PMUs”), micro-PMUs, and smart meters. (a) identifying the parameter subset B based on a special grid event type based on the power grid disturbance data (see 56, Note that some power grid implementations may include messaging sensors that provide status messages (e.g., a message that indicates that a grid is “healthy” or “not healthy”) and this type of data may be included as additional sensed data. Pre-processing 752 may be performed to align the datasets and identify the possibility of data integrity attacks (e.g., associated with spoofing). A feature extraction unit 760 (e.g., associated with feature engineering for vector knowledge based shallow/deep learning and/or a feature augmenter for engineered and/or dynamic system feature vector functions) may receive the processed sensor data and provide information to a decision processor 782 of an anomaly decision and event assessment unit 780. The decision processor 782 may generate a normal indication (if appropriate) and/or provide abnormal data to a post decision processor event isolation, localization, and importance assessment module 784. and (b) at least partially in response to identifying the parameter subsets A and B, selectively determining a final parameter subset based on parameter subsets A and B using a decision-making approach (see para 56-58, 64, Pre-processing 752 may be performed to align the datasets and identify the possibility of data integrity attacks (e.g., associated with spoofing). In this step, the system may import various feature mapping functions generated in the offline decision boundary tool for use in real-time. This feature set may be augmented further with salient features from the dynamic system by performing system identification on current and past select sets of optimal features. [0064]  For each scenario, power system simulation and analysis may be performed wherein the state of the power grid in each of the scenarios is characterized in different dimensions. The dimensions might be, for example, grid carrying capacity, number and location of affected customers, voltage stability, frequency stability, small signal and transient stability, asset overloading, network congestion, non-optimality of power flow solution, etc. Indices may be developed for each of these dimensions and the scenarios may be ranked based on their severity. These indices and rankings may be used along with other power system features to create a feature vector. As a result, the “normal grid model” will have its feature vector, as will every scenario created from the “normal grid model). While Baone et al. was cited for tuning the parameters, it appears that he further provides the sets of parameters using one or more techniques (see para 22); and that the combination of the cited references clearly renders obvious the limitations, as claimed.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mestha et al. (USPG_PUB No. 2018/0260561), in view of Baone et al. (USPG_PUB No. 2015/0149128).
	6.1	In considering claims 1, 12, 19, Mestha et al. teaches a method to generate a power system load model of a power system, the method comprising: 
accessing power grid disturbance data  (para [0027] At S210, a plurality of real-time heterogeneous data source node signal inputs may receive streams of data source node signal values over time that represent a current operation of an electric power grid.  At least one of the data source nodes (e.g., controller nodes, etc.) may be associated with, for example, sensor data, an auxiliary equipment input signal, a control intermediary parameter, and/or a control logic value); preparing a power system simulation engine, wherein the simulation engine implements the power system model of the power system (para [0050],  [0052] A subset of these features may be used for constructing a dynamic state space model in feature space that will model the time evolution of the features.  This information may be augmented to the previous set of engineered feature vectors.  Thus, the augmented feature vector may contain information from a physics-based model and the dynamic nature of the features themselves. For simplicity, time evolution with data from sensors within one processing batch might be utilized.  According to some embodiments, feature maps (e.g., basis vectors, feature vector dimension, feature parameters, etc.) will be stored for use during real-time operation. Various possible threat scenarios may be simulated for a given operating condition, and the importance of these threat scenarios with respect to their impact on a power system phenomenon (e.g., voltage stability, inter-area oscillatory stability, etc.) may be quantified using a feature-based algorithm that exploits underlying network structure information. This may help characterize and rank the threats from the perspective of a large-scale power system phenomenon, further para 64, 68, The abnormal state detection model 1014 may be executed by the processor 1010, and a threat alert signal may be transmitted if appropriate based on the set of current feature vectors and the at least one decision boundary); identifying a parameter subset A from a knowledge-based approach (para [0055]-[0058] FIG. 7 illustrates a real-time decision, event/threat assessment, and early warning system 700 according to some embodiments. The real-time components may include, for example, pre-processing 752 (e.g., associated with resampling, time synchronization, missing data checks, conditioning, etc.) that receives raw sensor data and generates processed sensor data. A feature extraction unit 760 (e.g., associated with feature engineering for vector knowledge based shallow/deep learning and/or a feature augmenter for engineered and/or dynamic system feature vector functions) may receive the processed sensor data and provide information to a decision processor 782 of an anomaly decision and event assessment unit 780. The decision processor 782 may generate a normal indication (if appropriate) and/or provide abnormal data to a post decision processor event isolation, localization, and importance assessment module 784. The post decision processor event isolation, localization, and importance assessment unit 784 may, for example, receive social media data, Wi-Fi data, weather data, communication network data, etc. and generate spoof indications, system event indications, location indications, importance indications, etc. (e.g., deterministic decisions). An anomaly forecasting and situation awareness engine 770 may include optimal features 772, system identification 774, dynamic system feature extraction 776, and/or an anomaly forecast element 778 to generate early warning indications for spoofs or systems events (e.g., probabilistic decisions), [0056] In real-time, raw sensor data may be obtained from traditional power system sensors like Remote Terminal Units (“RTUs”), Digital Fault Recorders (“DFRs”), and modern sensors like transmission and distribution Phasor Measurement Units (“PMUs”), micro-PMUs, and smart meters. This may be in addition to non-traditional sources like Wi-Fi activity, text messaging activity, cyber infrastructure status inputs, and/or social media and internet feeds. Note that some power grid implementations may include messaging sensors that provide status messages (e.g., a message that indicates that a grid is “healthy” or “not healthy”) and this type of data may be included as additional sensed data. Pre-processing 752 may be performed to align the datasets and identify the possibility of data integrity attacks (e.g., associated with spoofing). In this step, the system may import various feature mapping functions generated in the offline decision boundary tool for use in real-time. This feature set may be augmented further with salient features from the dynamic system by performing system identification on current and past select sets of optimal features. The dynamic system model may be updated, for example, in real-time for use in forecasting and situation awareness)); identifying the parameter subset B based on a special grid event type based on the power grid disturbance data (para [0056]-[0058] A feature extraction unit 760 (e.g., associated with feature engineering for vector knowledge based shallow/deep learning and/or a feature augmenter for engineered and/or dynamic system feature vector functions) may receive the processed sensor data and provide information to a decision processor 782 of an anomaly decision and event assessment unit 780. The decision processor 782 may generate a normal indication (if appropriate) and/or provide abnormal data to a post decision processor event isolation, localization, and importance assessment module 784. The post decision processor event isolation, localization, and importance assessment unit 784 may, for example, receive social media data, Wi-Fi data, weather data, communication network data, etc. and generate spoof indications, system event indications, location indications, importance indications, etc. (e.g., deterministic decisions). [0056[ Note that some power grid implementations may include messaging sensors that provide status messages (e.g., a message that indicates that a grid is “healthy” or “not healthy”) and this type of data may be included as additional sensed data. Pre-processing 752 may be performed to align the datasets and identify the possibility of data integrity attacks (e.g., associated with spoofing). In this step, the system may import various feature mapping functions generated in the offline decision boundary tool for use in real-time. [0058] According to some embodiments, data may be received in steams or batches.  The anomaly decision and event assessment engine 770 of FIG. 7 may provide a deterministic decision about the system status (e.g., "normal," "spoofing," or "system event").  Before an anomaly happens, the deterministic system status may be "normal" and it may remain normal until an anomaly actually happens.  The engine 770 may detect an anomaly once it happens and decide whether it a spoofing situation or a system event. The anomaly forecasting and situation awareness engine 770 may provide a probabilistic decision and generate early warnings for the power grid.  At each time instant, a situation awareness block may project a current status into the future using a stochastic dynamic forecast.  The probabilistic status may remain normal until the confidence interval of the normal status becomes sufficiently large (and the confidence level drops) that the situation warrants an early warning indication.  Once an early warning is generated, future forecasting may continue with a probabilistic decision about whether an upcoming forecasted anomaly is an attack or a fault (with associated probabilities of occurrence for each).  Between the time an early warning is generated and the time an anomaly actually happens, the confidence intervals of attack and fault may tighten (and the confidence levels may increase) until a minimum is reached (representing a maximum confidence) at the time of an actual anomaly (at which point the deterministic status may also reflect the anomaly).  The future forecasting may still continue with the situation awareness block (with the confidence intervals naturally increasing as the prediction horizon expands)); at least partially in response to identifying the parameter subsets A and B, selectively determining a final parameter subset based on parameter subsets A and B using a decision-making approach (para [0056] Pre-processing 752 may be performed to align the datasets and identify the possibility of data integrity attacks (e.g., associated with spoofing). In this step, the system may import various feature mapping functions generated in the offline decision boundary tool for use in real-time. This feature set may be augmented further with salient features from the dynamic system by performing system identification on current and past select sets of optimal features. [0064]  For each scenario, power system simulation and analysis may be performed wherein the state of the power grid in each of the scenarios is characterized in different dimensions. The dimensions might be, for example, grid carrying capacity, number and location of affected customers, voltage stability, frequency stability, small signal and transient stability, asset overloading, network congestion, non-optimality of power flow solution, etc. Indices may be developed for each of these dimensions and the scenarios may be ranked based on their severity. These indices and rankings may be used along with other power system features to create a feature vector. As a result, the “normal grid model” will have its feature vector, as will every scenario created from the “normal grid model. [0030], [0037] A cyber-attack detection and localization algorithm may process a real-time power grid signal data stream and then compute features (multiple identifiers) which can then be compared to the sensor specific decision boundary.  Note that monitoring nodes other than a sensor might be incorporated in accordance with any of the embodiments described herein (e.g., an actuator node, a controller node, etc.).  A block diagram of a system 300 utilizing a sensor specific power grid cyber-attack detection and localization algorithm according to some embodiments is provided in FIG. 3.  In particular, a power grid 332 provides information to sensors 334 which helps controllers with electronics and processors 336 adjust actuators 338.  An offline abnormal state detection system 360 may include one or more high-fidelity physics based models 342 associated with the power grid 332 to create normal data 310 and/or abnormal data 320; para 0058, Between the time an early warning is generated and the time an anomaly actually happens, the confidence intervals of attack and fault may tighten (and the confidence levels may increase) until a minimum is reached (representing a maximum confidence) at the time of an actual anomaly (at which point the deterministic status may also reflect the anomaly). The future forecasting may still continue with the situation awareness block (with the confidence intervals naturally increasing as the prediction horizon expands)); however, he does not expressly teach the steps of tuning at least one parameter of the final parameter subset; and modifying one or more parameters of the power system load model based on the tuning.
Baone et al. teaches the steps of tuning at least one parameter of the final parameter subset (para [0025] Further, in some embodiments, the system ranks the model parameters by their impact on model behavior. A set of influential model parameters are ranked, and may be subsequently used for parameter estimation algorithms needing to tune a small set of parameters, further para 43, 53); and modifying one or more parameters of the power system load model based on the tuning (see para 60-62 [0060] For example, for disturbance D1, the starting value of parameter A, i.e., the original nominal value of A, is changed by 1% to generate an A.sub.new=A*1.01.  A.sub.new is then used as the starting value for the model, and disturbance D1 is again simulated to generate a new output, P.sub.new.  The difference between the nominal output with the original starting value of A, i.e., P.sub.nominal and the output of the model simulation with the altered value of A.sub.new, i.e., P.sub.new, is computed as 0.1223. By perturbating the parameter by a small amount and computing the resulting change in model response, the significance of that parameter is quantified.  Similarly, the other parameters of D1 are also analyzed with the same small parameter change to generate corresponding norm values 530.  As such, disturbances may be compared against each other. [0061] Norms of the difference between nominal active power and active power after parameter modification by 1% were computed.  FIG. 5 indicates that the systems and methods described herein successfully rank the parameters and find the number of well-conditioned parameters.  Parameter B and C are equal to zero in IEEE Type 6 motors, and as such, they are changed to a small, non-zero quantity so that their percentage-wise change may be in effect.  The independence between parameters means that the effect in model response caused by the two parameters is qualitatively different.  In other words, model response modification caused by the change of dependent parameters may be almost identical with each other, but the model response caused by change of the independent parameters differs).
Mestha et al. and Baone et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Baone et al. is similar to that of Mestha et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Baone et al. with that of Mestha et al. because Baone et al. teaches the improvement of tuning model parameters (see para 24).
6.2	As per claims 2, 13, the combined teachings of Mestha et al. and Baone et al. teach that wherein the grid event type comprises a Fault-Induced Delayed Voltage Recovery (FIDVR) event (see Mestha para 0066] Consider, for example, voltage stability of a power grid.  Note that power grid operators have to ensure that voltage at every node in the network is within a nominal range to ensure smooth operation of all power system and customer assets.  Acceptable voltage limits are typically specified as 5% above and below a nominal schedule voltage.  For example, a 500 kV bus with a nominal scheduled value of 505 kV may need to be between 479.75 kV and 530.25 kV to ensure smooth operation of the power grid.  Voltage instability might result from, for example, supply side factors (insufficient reactive power, excess loading on transmission line, etc.) or demand-side factors (fault-induced delayed voltage recovery, large motor load starting, etc.). 
6.3	Regarding claims 3, 14, the combined teachings of Mestha et al. and Baone et al. teach that wherein the identifying the parameter subset A comprises determining the parameter subset A based on a Jacobian matrix which stores a relative change of simulation response over a relative change of each parameter of the power system model (see Mestha para [0066], The voltage stability criticality index for an asset may be computed, for example, based on the impact of its removal on the voltage stability at a grid or local level.  The impact may be measured using simple metrics (such as a change in voltage magnitude and reactive power capability) and advanced analytics (such as "proximity to singularity" of the Jacobian matrix)).
6.4	With regards to claims 4, 16, 20, the combined teachings of Mestha et al. and Baone et al. teach that wherein the identifying the parameter subset A is based on application at least one of a Singular Value Decomposition (SVD) method or a Dot Product Angle (DPA) method (see Baone et al. para [0045]-[0047]) In the exemplary embodiment, the information for prioritization and classification of parameters may then be extracted from the data matrix using singular value decomposition (SVD) and vector angle computations.  The known process of singular value decomposition (SVD) is a mathematical tool for analysis of matrix structure and characteristics that may be used in signal processing.  Generally, SVD performs a factorization of a matrix A into three component matrices, U, S, and V.sup.T:), see further para 0063). 
6.5	As per claims 5, 17, the combined teachings of Mestha et al. and Baone et al. teach that wherein the identifying the parameter subset A is based on the application of the SVD method (see Baone et al. para [0045]-[0047]) In the exemplary embodiment, the information for prioritization and classification of parameters may then be extracted from the data matrix using singular value decomposition (SVD) and vector angle computations.  The known process of singular value decomposition (SVD) is a mathematical tool for analysis of matrix structure and characteristics that may be used in signal processing.  Generally, SVD performs a factorization of a matrix A into three component matrices, U, S, and V.sup.T:), see further para 0063) comprising transforming the Jacobian matrix into singular values and selecting particular parameters associated with larger singular values for inclusion within parameter subset A (see Baone et al. para 54-55 [0054] In addition, in some embodiments, at step 390, information about key data samples from the sets of data samples are identified as a byproduct of the parameter conditioning and ranking.  During later operations such as, for example, parameter estimation optimization, a matrix of data samples may be used, which may have a number of redundancies in the data values.  The matrix V, i.e., from the SVD decomposition of S.sub.y, has information about what are the significant data samples in the large set of data samples, e.g., the right singular vector for the largest singular value, i.e., the left-most column of V. “transformation” For example, out of 600 samples, perhaps 100 samples are identified as the most influential, i.e., the best to use during their computations.  These may be used in lieu of the full set of 600 to reduce the computational burden during minimization of the least square error). 
6.6	With regards to claims 6, 18, the combined teachings of Mestha et al. and Baone et al. teach that wherein the identifying the parameter subset A is based on the application of the DPA method (see Baone et al. [0050] In step 350, in the exemplary embodiment, the p well-conditioned parameters are classified based on their dependencies in relation to each other.  Vector angles are computed between pairs of the p well-conditioned parameters.  In some embodiments, the vector angle between a pair of parameters is used as a dependence value, i.e., a quantity describing how dependent the two parameters are on each other.  More specifically, each pairing of two of the p well-conditioned parameters, for example parameter i and parameter j, are identified.  A vector angle between the sensitivity vectors, S.sub.i and S.sub.j, of the two parameters i and j is computed: vector angle = cos - 1 ( S i T S j S i S j ) .  ( 9 ) ##EQU00004## If the vector angle between parameters i and j is near 90.degree., then they are almost orthogonal with each other, which indicates that their impacts on model response are qualitatively different from each other, i.e., they are linearly independent of each other.  If the vector angle between parameters i and j is near 0.degree., then their impacts on model response are qualitatively similar to each other, i.e., they are linearly dependent parameters.  In some embodiments, the threshold vector angle for independency is 70.degree.) comprising selecting particular parameters of a plurality of parameters based on a score ranking for each of the plurality of parameters based on a DPA score calculated by a Jacobian vector for each of the plurality of parameters and a residual of measured data and simulated response data (see para [0048]-[0051], [0048] In the example embodiment, a ranking of parameters is performed by computing a ranking vector associated with the p well-conditioned parameters: Ranking Vector = i = 1 p .sigma.  i 2 u i 2 .  ( 8 ) ##EQU00003## The order of the components in the ranking vector indicates the ranking of the parameter associated with each component.  For example, if the third component in the ranking vector is the largest, then the parameter associated with the third row of the trajectory sensitivities matrix has the strongest impacts on model response. [0049] In the exemplary embodiment, steps 310, 320, 330, and 340 identifies and ranks a subset of singular values, .sigma..sub.i to .sigma..sub.p, for the given disturbance, i.e., which parameters have significant impacts on the output of the model for this one disturbance, but does not identify which of those are independent, i.e., which well-conditioned parameters are independent of other parameters.  In steps 350 and 360, the p well-conditioned parameters are analyzed relative to each other for dependencies. [0051] In the exemplary embodiment, each pairing of the p well-conditioned parameters is analyzed, and a subsequent vector angle between the pairing is computed.  In step 360, the set of p well-conditioned parameters for a given disturbance may be reduced down to a set of q well-conditioned and independent parameters based on the vector angles computed between the p well-conditioned parameter pairs). 
6.7	As per claims 7, 15, the combined teachings of Mestha et al. and Baone et al. teach that wherein grid disturbance data is received from one or more phasor measurement units (PMUs) and/or Digital Fault Recorders (see Baone et al. para [0056] In real-time, raw sensor data may be obtained from traditional power system sensors like Remote Terminal Units ("RTUs"), Digital Fault Recorders ("DFRs"), and modern sensors like transmission and distribution Phasor Measurement Units ("PMUs"), micro-PMUs, and smart meters. This may be in addition to non-traditional sources like Wi-Fi activity, text messaging activity, cyber infrastructure status inputs, and/or social media and internet feeds.  Note that some power grid implementations may include messaging sensors that provide status messages (e.g., a message that indicates that a grid is "healthy" or "not healthy") and this type of data may be included as additional sensed data.  Pre-processing 752 may be performed to align the datasets and identify the possibility of data integrity attacks (e.g., associated with spoofing).  In this step, the system may import various feature mapping functions generated in the offline decision boundary tool for use in real-time.  This feature set may be augmented further with salient features from the dynamic system by performing system identification on current and past select sets of optimal features.  The dynamic system model may be updated, for example, in real-time for use in forecasting and situation awareness). 
6.8	Regarding claim 8, the combined teachings of Mestha et al. and Baone et al. teach that wherein the tuning of the at least one parameter is based on application of a nonlinear least square optimization algorithm, a Kalman filtering estimation algorithm, one or more evolutionary algorithms, a particle swarm optimizer, and/or an artificial immune algorithm (see 25, A set of influential model parameters are ranked, and may be subsequently used for parameter estimation algorithms needing to tune a small set of parameters. The model parameter ranking provides a list of the most relevant parameters impacting the model's behavior, i.e., benefiting the optimization problem by prioritizing which parameters to tune, since there may be a significant cost/time associated with running such algorithms on large scale systems, [0054] In addition, in some embodiments, at step 390, information about key data samples from the sets of data samples are identified as a byproduct of the parameter conditioning and ranking.  During later operations such as, for example, parameter estimation optimization, a matrix of data samples may be used, which may have a number of redundancies in the data values.  The matrix V, i.e., from the SVD decomposition of S.sub.y, has information about what are the significant data samples in the large set of data samples, e.g., the right singular vector for the largest singular value, i.e., the left-most column of V. For example, out of 600 samples, perhaps 100 samples are identified as the most influential, i.e., the best to use during their computations.  These may be used in lieu of the full set of 600 to reduce the computational burden during minimization of the least square error). 
6.9	As per claim 11, the combined teachings of Mestha et al. and Baone et al. teach that wherein the power grid disturbance data comprises at least one parameter comprising at least one measurement of voltage, frequency, angle, active power, or reactive power (see Mestha et al. para [0050] FIG. 6 is an offline anomaly decision boundary tool 600 in accordance with some embodiments.  In particular, the tool 600 illustrates key steps used in a feature-based framework for offline computation.  A power system model 622 may receive inputs (e.g., threat points) associated with, for example, buses (with impedances), transmission lines, generators, loads, shunts, controlled Volt-Ampere Reactive ("VAR") devices, power electronic devices, DC buses, DC lines, etc. Synthetic data collection 630 (e.g., associated with virtual sensors, current, voltage, reactive power, active power, etc.) may receive information from the power system model and provide data to pre-processing 650. The pre-processing 650 might be associated with, for example, re-sampling, time synchronization, missing data checks, etc. and may help test a realistic scenario in a controlled simulation environment by creating abnormal scenarios for sensed data streams).
7.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mestha et al. (USPG_PUB No. 2018/0260561), in view of Baone et al. (USPG_PUB No. 2015/0149128), further in view of Kuloor et al. (USPG_PUB No. 2019/0041445).
7.1	As per claim 9, Mestha et al., as modified by Baone et al., teaches most of the instant claims, including using confidence interval for decision-making during offline analysis (para 57-59, [0057] The augmented feature set may be comprised of both static and dynamic features and may be compared against the decision boundaries constructed from offline analysis so a decision can be made with a corresponding confidence interval.  This feature set may also be used for the anomaly forecasting and situation awareness engine 770 to enable early warning of impending threats.  If an abnormality is detected, the feature set may be further analyzed inside the post decision processing module 784.  In this module 784, the abnormality event may be assessed further using both conventional and unconventional sensor data and classified as spoofing and bad data, a system event, a cyber-physical attack, etc. Note that this decision and classification may be considered deterministic in nature.  The location and the criticality or importance of the said abnormality location may also be assessed using the bad data detection framework and complex network theory models developed during the offline computations.  More probabilistic decisions might come from the anomaly forecasting and situation awareness engine 770 in which anomaly forecasting is done for early warning using updated dynamic state space models from real-time features); however, he does not expressly teach that wherein the decision making approach is based on confidence factors for parameter subset A identification and parameter subset B identification …. Kuloor et al. teaches that wherein the decision making approach is based on confidence factors for parameter subset A identification and parameter subset B identification (see para 63-69).
Mestha et al., Baone et al., and Kuloor et al. are analogous art because they are from the same field of endeavor and that the model analyzes by Kuloor et al. is similar to that of Mestha et al. and Baone et al. Therefore, it would have been obvious to a person of skilled in the art at the time of filing of the Applicant’s invention to combine the method of Kuloor et al. with that of Mestha et al. and Baone et al. because Kuloor et al. teaches an increase accuracy in its approach (see para 51).
7.2	With regards to claim 10, the combined teachings of Mestha et al., Baone et al., and Kuloor et al. teach that wherein the confidence factors are based on the at least one of a curve fitting index including mean square errors, a Manhattan distance or sum of absolute error, a short time series distance, a cosine based similarity, a correlation coefficient, and/or dynamic time warping (see Kuloor et al. para [0064] A. Average Correlation Coefficient--The average of the correlation coefficients or values between the flagged meter and each meter associated with the candidate transformer.  FIG. 10 illustrates an example where the meters associated with candidate transformer 3510000704 have an average correlation value of 0.9388 and the meters associated with candidate transformer 359267299 have an average correlation value of 0.8990). 


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	8.1	Parashar et al. (USPG_PUB No. 2018/0054063) teaches a real-time power grid island detection and monitoring, including obtaining and outputting information about the cause and location of the islanding event, island size, island composition, phasor measurement units in each island, and the overall island frequency.
9.	Claims 1-20 are rejected and THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE PIERRE LOUIS whose telephone number is (571)272-8636.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE PIERRE LOUIS/Primary Patent Examiner, Art Unit 2146                                                                                                                                                                                                        June 14, 2022